FILED
                           NOT FOR PUBLICATION                             DEC 24 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


YOLANDA E. QUIHUIS; ROBERT                       No. 11-18067
QUIHUIS, a married couple,
                                                 D.C. No. 4:10-cv-00376-RCC
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY, a foreign corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Raner C. Collins, Chief District Judge, Presiding

                      Argued and Submitted January 16, 2014
                            San Francisco, California

Before: TALLMAN and IKUTA, Circuit Judges, and GORDON, District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.
      The full facts and procedural history of this case can be found in our

previous order. See Quihuis v. State Farm Mut. Auto. Ins. Co., 748 F.3d 911 (9th

Cir. 2014). This appeal stems from an insurance-coverage dispute. In our previous

order, we agreed with the district court that the undisputed facts establish that the

Coxes were not the owners of the Jeep, and therefore were not covered under State

Farm’s policy, at the time of the accident. Quihuis, 748 F.3d at 914. But plaintiffs

argued State Farm was precluded from litigating coverage under the circumstances

of this case. These circumstances include:

      (1) [State Farm’s] refusal to defend its insured against a third-party
      tort claim after [it] determined its policy did not cover the accident;
      (2) a stipulated default judgment against the insured under a Damron
      agreement; and (3) a question of ownership, which is both an element
      of liability for the underlying negligent entrustment tort claim against
      the insured and a requirement of coverage under the insurance policy.

Quihuis v. State Farm Mut. Auto. Ins. Co., 334 P.3d 719, 723 (Ariz. 2014).

Existing Arizona cases were unclear as to whether State Farm is precluded from

litigating coverage under these circumstances, so we certified a question to the

Arizona Supreme Court.

       The Arizona Supreme Court accepted review of our question, and answered

by holding that State Farm is not precluded from litigating its coverage dispute.

Quihuis, 334 P.3d at 730. Because the Arizona Supreme Court held State Farm



                                           2
may litigate coverage, and because we have determined no coverage existed at the

time of the plaintiffs’ injuries, we affirm the District Court’s decision granting

summary judgment in favor of State Farm.

      AFFIRMED.




                                           3